 



Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
               FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of March 31, 2006 (this “Amendment”), among TRIZEC HOLDINGS OPERATING LLC, a
Delaware limited liability company (“Borrower”), TRIZEC PROPERTIES, INC., a
Delaware corporation (“Trizec”), the SUBSIDIARY GUARANTORS party hereto, the
LENDERS party hereto, and DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity
as Administrative Agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement referred to below. Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in such Credit Agreement.
WITNESSETH:
               WHEREAS, Borrower, Trizec, the Lenders and the Administrative
Agent are parties to an Amended and Restated Credit Agreement, dated as of
October 31, 2005 (the “Credit Agreement”); and
               WHEREAS, the parties hereto desire to amend the Credit Agreement
as provided herein, on the terms and conditions set forth herein;
               NOW, THEREFORE, it is agreed:
     1.   Credit Agreement Amendments. The Credit Agreement is hereby amended as
follows:
               (a)     The second sentence of Section 8.04(a) of the Credit
Agreement is hereby amended by adding the following text at the end of such
sentence:
“; provided, however, that the First Citizens Property and the Arden Replacement
Property may be owned by a Wholly-Owned Subsidiary of Trizec”.
               (b)     Section 8.13(a) of the Credit Agreement is hereby amended
by adding the following text immediately after “a counterpart of the
Subsidiaries Guaranty executed by” in clause (iii) of such Section:
          “(v) in the case of a Real Estate Asset owned by a Wholly-Owned
Subsidiary of Trizec, such Wholly-Owned Subsidiary,”.
               (c)     Section 8.13(f) of the Credit Agreement is hereby amended
by adding the following text at the end of such Section:
          “Notwithstanding the foregoing and anything to the contrary contained
in Sections 8.13(a) or 8.13(b), in the event the Arden Replacement Property is
financed (including if the Arden Replacement Property becomes a Borrowing Base
Property pursuant to Section 8.13(a) and is thereafter removed from the

 



--------------------------------------------------------------------------------



 



Borrowing Base pursuant to Section 8.13(b) in order to obtain such financing),
then (i) the direct Subsidiary of Trizec that directly or indirectly owns such
Real Estate Asset shall be released as of the date of such financing from its
obligations under the Subsidiaries Guaranty, (ii) if such Real Estate Asset is a
Borrowing Base Property owned by an indirect Wholly-Owned Subsidiary of Trizec,
such Subsidiary shall be released as of the applicable Release Date from its
obligations under the Subsidiaries Guaranty, in each case without any further
action on the part of any party hereto, and (iii) so long as such financing or
any refinancing of such Real Estate Asset is outstanding, neither Trizec nor the
Borrower shall be obligated to cause such direct Subsidiary of Trizec that owns,
directly or indirectly, such Real Estate Asset to be or become a Subsidiary
Guarantor under the Subsidiaries Guaranty pursuant to this Section 8.13(f).”
               (d)     Section 9.04 (a) of the Credit Agreement is hereby
amended by adding the following text at the end of such Section:
“; provided, further, that the Interim Facility Pledge shall not be considered
to be payment guaranties as such term is used in the immediately preceding
proviso.”
               (e)     Clause (b) of Section 9.07 of the Credit Agreement is
hereby amended to read in its entirety as follows:
“(b) any agreements governing any Secured Indebtedness permitted under
Section 9.01 (h) and (k) shall be permitted to contain prohibitions or
limitations of the type described in the preceding clause (x) (in which case,
any such prohibition or limitation shall only be effective against the
equipment, machinery or materials financed thereby, or in the case of such 9.01
(k), (A) the Property subject to such Liens and (B) if such Property is the
equity interests in the Interim Borrower, the assets owned by the Interim
Borrower and its Subsidiaries.”
               (f)     Section 9.10 of the Credit Agreement is hereby amended to
read in its entirety as follows:
“9.10 Consolidated Total Indebtedness as a Percentage of Consolidated Total
Asset Value. Trizec will not permit its Consolidated Total Indebtedness on any
date to exceed an amount which is 65% of the Consolidated Total Asset Value of
Trizec as of the last day of the most recently ended fiscal quarter of Trizec;
provided that in determining such Consolidated Total Asset Value, such
determination shall be made on a pro forma basis to give effect to any sales and
acquisitions of Real Estate Assets effected after the last day of any such
fiscal quarter and on or prior to the date of any determination pursuant to this
Section 9.10 as if such sale or acquisition was consummated on the last day of
the most recently ended fiscal quarter.”
               (g)     Section 9.12 of the Credit Agreement is hereby amended to
read in its entirety as follows:

-2-



--------------------------------------------------------------------------------



 



“9.12 Consolidated Interest Coverage Ratio. Trizec will not permit its
Consolidated Interest Coverage Ratio for any Test Period to be less than (x)
1.75:1.00 on any date on or prior to the original Maturity Date and
(y) 2:00:1.00 on any date after the original Maturity Date.”
               (h)     Section 9.13 of the Credit Agreement is hereby amended to
read in its entirety as follows:
“9.13 Consolidated Fixed Charge Coverage Ratio. Trizec will not permit its
Consolidated Fixed Charge Coverage Ratio for any Test Period to be less than (x)
1.40:1.00 on any date on or prior to the original Maturity Date and
(y) 1.50:1.00 on any date after the original Maturity Date.”
               (i)     Section 9.15 of the Credit Agreement is hereby amended by
substituting a comma for the word “and” immediately before clause (v) of such
Section and adding the following text at the end of such Section:
“and (vi) restrictions of the type described in this Section 9.15 that are
imposed by the credit documents governing the Interim Facility on (x) the
Interim Borrower and its direct and indirect Subsidiaries and (y) Holdings (but
in the case of Holdings, only insofar as such restrictions are limited to the
Interim Borrower, its direct and indirect Subsidiaries, their respective assets,
and the equity interests in the Interim Borrower pledged by Holdings pursuant to
the Interim Facility Pledge).”
               (j)     Clause (v) of the definition of “Borrowing Base Property”
in Section 11.01 of the Credit Agreement is hereby amended by substituting a
comma for the word “or” immediately prior to clause (c) thereof and adding the
following text at the end of such clause:
“or (d) in the case of the Arden Replacement Property, a Wholly-Owned Subsidiary
of Trizec.”
               (k)     The definition of “Unsecured Consolidated Total
Indebtedness” in Section 11.01 of the Credit Agreement is hereby amended to read
in its entirety as follows:
          “Unsecured Consolidated Total Indebtedness” of any Person at any time
shall mean the aggregate amount of all Consolidated Total Indebtedness of such
Person at such time (including, without limitation, all outstanding Obligations
and all Unsecured Indebtedness in the form of payment guaranties of Secured
Indebtedness) that is not Secured Consolidated Total Indebtedness; provided,
however, that solely for the purpose of calculating the Borrowing Base Amount,
Unsecured Consolidated Total Indebtedness of Trizec shall not include (i) any
Indebtedness incurred under the Interim Facility, including, without limitation,
any payment guaranties thereof and pledges providing security therefor, and
(ii) up to $100,000,000 of other Unsecured Indebtedness incurred at any time by
Trizec (but not any other Credit Party) under payment guaranties by it of the

-3-



--------------------------------------------------------------------------------



 



Secured Consolidated Total Indebtedness of its Subsidiaries for borrowed money
(excluding payment guaranties of the Interim Facility).
               (l)     The definition of “Unsecured Indebtedness” in
Section 11.01 of the Credit Agreement is hereby amended by adding the following
proviso at the end of such definition:
“; provided, however, that solely for purposes of the last paragraph of
Section 9.04, Unsecured Indebtedness shall not include the Interim Facility”.
               (m)     Section 11.01 of the Credit Agreement is hereby amended
by (i) deleting the definitions of “Consolidated Total Indebtedness Election
Notice” and “Substantial Acquisition” in their entirety and (ii) inserting the
following new definitions in appropriate alphabetical order:
               “‘Arden Replacement Property’ shall mean the Real Estate Asset
commonly known as 9665 Wilshire Boulevard, Beverly Hills, California, or such
other Real Estate Asset as may be designated from time to time by Trizec or the
Borrower to complete the 1031 Exchange effected in connection with the sale of
the First Citizens Property.
               “‘First Citizens Property’ shall mean the Real Estate Asset
commonly known as First Citizens Plaza, Charlotte, North Carolina.
               “‘Interim Borrower’ shall mean one or more subsidiaries that are
Wholly-Owned Subsidiaries of Holdings.”; and
               “‘Interim Facility’ shall mean a term loan in the principal
amount of not more than $1,475,000,000 made to the Interim Borrower on or prior
to July 31, 2006 to finance the acquisition of a portfolio of Real Estate Assets
located in Southern California owned directly or indirectly by Arden Realty
Limited Partnership, which term loan may be (i) guaranteed by Trizec and each
Subsidiary of the Interim Borrower that directly or indirectly owns the assets
of the Interim Borrower and (ii) secured by a pledge (the “Interim Facility
Pledge”) of Holding’s direct or indirect equity interests in the Interim
Borrower.”
               “‘Interim Facility Pledge’ shall have the meaning provided in the
definition of ‘Interim Facility’.”
               (n)     Exhibit L to the Credit Agreement is hereby amended by
deleting the text of footnote 3 of Annex II thereof and replacing such footnote
with the following footnote:
“Less (i) the Indebtedness incurred under the Interim Facility, including,
without limitation, any payment guaranties thereof and pledges providing
security therefor and (ii) up to $100,000,000 of other Unsecured Indebtedness
incurred at any time by Trizec (but not any other Credit Party) under payment
guaranties by it of the Secured Consolidated Total Indebtedness of its
Subsidiaries for borrowed money (excluding payment guaranties of the Interim
Facility)”.

-4-



--------------------------------------------------------------------------------



 



               (o)     Exhibit O to the Credit Agreement is hereby amended by
deleting Schedule I thereof and replacing such schedule with the schedule
attached to this Amendment as Exhibit A.
     2. Miscellaneous Provisions.
               (a)      Each of Borrower and Trizec hereby represents and
warrants that (i) the representations and warranties of each Credit Party
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of the Effective Date (as hereinafter
defined) (except that with respect to any such representation and warranty which
is limited by its terms to a specific date, the same is true and correct in all
material respects as of such date), and (ii) there exists no Specified Default
or material Event of Default under the Credit Agreement on the Effective Date
(as defined below), after giving effect to this Amendment.
               (b)     This Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document. As amended hereby, the Credit
Agreement, each Guaranty and the other Credit Documents are ratified and
confirmed in all respects.
               (c)     This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered (including by way of facsimile
or other electronic transmission) shall together constitute one and the same
instrument. A complete set of counterparts of this Amendment shall be lodged
with Borrower and the Administrative Agent.
               (d)     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
               (e)     This Amendment shall become effective on the date (the
“Effective Date”) on which (i) Borrower, Trizec, the Subsidiary Guarantors and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterpart) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at the Notice Office and
(ii) the following conditions are satisfied: (x) the closing of the Interim
Facility shall have occurred, (y) Borrower shall have paid each of the
undersigned Lenders an amendment fee in the amount of 0.05% of such Lender’s
Commitment outstanding immediately prior to the Effective Date and (z) no
Specified Default or material Event of Default shall have occurred and be
continuing immediately after giving effect to this Amendment; provided, however,
that if the Effective Date has not occurred on or prior to July, 31, 2006, this
Amendment shall be void and of no further force or effect. The Administrative
Agent shall give Borrower and each Lender written notice of the occurrence of
the Effective Date.
               (f)     From and after the Effective Date, all references in the
Credit Agreement, each Guaranty and the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
hereby.
[Signature Page Follows]

-5-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be duly executed and delivered as of the date first above written.

 

            TRIZEC HOLDINGS OPERATING LLC

By: Trizec Properties, Inc., its sole managing
     member
        By:   /s/ Patrick L. Aldrich         Title: Treasurer             
TRIZEC PROPERTIES, INC.
        By:   /s/ Patrick L. Aldrich         Title: Treasurer             
TRIZEC REALTY, LLC, a California limited
     liability company, as a Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Vice President & Secretary               
TRIZECHAHN 1225 CONNECTICUT
     AVENUE LLC, a Delaware limited liability
     company, as a Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary             

 



--------------------------------------------------------------------------------



 



            T.H.S. NORTHSTAR ASSOCIATES LIMITED
     PARTNERSHIP, a Minnesota limited
     partnership, as a Subsidiary Guarantor

By:     TrizecHahn Northstar LLC, a Delaware
            limited liability, as sole general partner
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary                  TRIZECHAHN
1250 23RD STREET NW LLC,
     a District of Columbia limited liability
     company, as a Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary                TRIZECHAHN 1065
LLC, a Delaware limited
     liability company, as a Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary                TRIZECHAHN
FRANKLIN CENTER LLC, a
     Delaware limited liability company, as a
     Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary             

 



--------------------------------------------------------------------------------



 



            TRIZEC R&E HOLDINGS, LLC, a Delaware
     limited liability company, as a Subsidiary
     Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Senior Vice President & Secretary       
      TRIZEC HOLDINGS, LLC, a Delaware limited
     liability company, as a Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Senior Vice President, General Counsel
          & Corporate Secretary              TRIZECHAHN NEWPORT, LLC, a Delaware
     limited liability company, as a Subsidiary
     Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary              TRIZECHAHN
WATERGATE
     OFFICE/RETAIL/LAND LLC, a District of
     Columbia limited liability company, as a
     Subsidiary Guarantor
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary             

 



--------------------------------------------------------------------------------



 



            NEWPORT TOWER URBAN RENEWAL
     COMPANY, a New Jersey general partnership,
     as a Subsidiary Guarantor

By:     TrizecHahn Newport, LLC, a Delaware
            limited liability company, as managing
            general partner
      By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer             
By:   /s/ Ted R. Jadwin         Title: Secretary              TRIZEC PARTNERS
REAL ESTATE, L.P.
     a Delaware limited partnership, as a Subsidiary
     Guarantor

By:     THOPI TRS INC. a Delaware
            corporation and its Sole General Partner
        By:   /s/ Patrick L. Aldrich       Title: Assistant Treasurer           
  By:   /s/ Ted R. Jadwin         Title: Vice President & Secretary             

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
     AMERICAS,
     Individually and as Administrative Agent
        By:   /s/ George R. Reynolds         Title: Vice President             
By:   /s/ Brenda Casey         Title: Director              BANK OF AMERICA,
N.A.
        By:           Name:           Title:             THE BANK OF NOVA
SCOTIA, NEW
     YORK AGENCY
        By:   /s/ R. J. Boese         Title: Managing Director              BANK
OF MONTREAL
        By:   /s/ Virginia Neale         Title: Vice President             
JPMORGAN CHASE BANK, N.A.
        By:   /s/ Marc E. Costantino         Title: Vice President             
ING REAL ESTATE FINANCE (USA) LLC
        By:   /s/ David M. Schwarz         Title: Senior Director             

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
        By:   /s/ Scott S. Solis         Title: Vice President             
COMMERZBANK AG NEW YORK AND
     GRAND CAYMAN BRANCHES
        By:   /s/ James Brett         Title: Assistant Treasurer             
By:   /s/ Christian Berry         Title: Vice President              EUROHYPO
AG, NEW YORK BRANCH
      By:   /s/ David Sarner         Title: Director              By:   /s/
Alice Ha        Title: Associate              LASALLE BANK NATIONAL
     ASSOCIATION
        By:   /s/ A. Brad Feine         Title: Assistant Vice President         
    US BANK NATIONAL ASSOCIATION
        By:   /s/ Renee Lewis         Title: Vice President             
WACHOVIA BANK, NATIONAL
     ASSOCIATION
        By:   /s/ Amit Khimji         Title: Vice President             

 



--------------------------------------------------------------------------------



 



            CHARTER ONE BANK, NATIONAL
     ASSOCIATION
        By:   /s/ James C. Beckett         Title: Vice President             
PNC BANK, NATIONAL ASSOCIATION
        By:   /s/ Michael E. Smith         Title: Senior Vice President         
    THE BANK OF NEW YORK
        By:   /s/ Rick Laudisi         Title: Vice President             
MIDFIRST BANK, A FEDERALLY
     CHARTERED SAVINGS ASSOCIATION
        By:   /s/ Todd G. Wright         Title: Vice President             
SOVEREIGN BANK
        By:   /s/ T. Gregory Donohue         Title: Senior Vice President       
      ALLIED IRISH BANK, P.L.C.
        By:   /s/ Kathryn E. Murdoch         Title: Vice President             
By:   /s/ Brian Deegan         Title: Assistant Vice President             
MORGAN STANLEY BANK
        By:   /s/ Daniel Twenge         Title: Vice President             

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.           By:   /s/ Lawrence Andow  
      Title: Vice President              COMERICA BANK
        By:   /s/ James Graycheck         Title: Vice President             
FIRST HORIZON BANK, A DIVISION OF
     FIRST TENNESSEE
      By:   /s/ J. Jordan O'Neill III       Title: Senior Vice President       
      ERSTE BANK, NEW YORK BRANCH
        By:   /s/ Gregory T. Aptman         Title: Vice President             
By:   /s/ Bryan Lynch         Title: First Vice President              PEOPLES
BANK
      By:   /s/ Steven Jenassen         Title: Vice President              THE
NORTHERN TRUST COMPANY
        By:   /s/ R.W. Wiarda         Title: Vice President             

 